Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-4, 6-11, 13-16 and 18-20 are presented for examination. Applicant filed an amendment on 4/16/21 amending claims 1, 8 and 15 and cancelling claims 5, 12 and 17. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejections of claims 1-3, 6, 8-10, 13, 15-16 and 18-19 based on 35 U.S.C. 102(a)(2), and the grounds of rejection of claims 4-5, 7, 11-12, 14 and 17 based 35 U.S.C. 103, however, the examiner has updated the analysis of 35 U.S.C. 101 rejection of claims 1-4, 6-11, 13-16 and 18-20 and new grounds of rejections of claims 1-4, 6-11, 13-16 and 18-20 under 35 U.S.C. 112(a) and new grounds of rejections of claims 1-4, 6-11, 13-16 and 18-20 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
The applicant argues that the claims are patent-eligible for similar reasons to the patent-eligible claims of McRo v. Bandai, the examiner respectfully disagrees. The Federal Circuit found claims 1 of McRo to be patent-eligible claim because it was directed to a patentable, technological improvement over the existing, manual 3-D animation techniques by realizing the improvement of computer output of lip synchronization and facial expression control, in contrast, claims 1, 8, and 15 recites 
The applicant argues that the claims are patent-eligible because the claims cannot be performed in the human mind, the claims integrate the abstract idea into a practical application by accurately predict the energy usage of a building and because the claims amount to significantly more than the abstract idea, the examiner respectfully disagrees, the specification discloses “provide a user interface to identify one of a number of building equipment devices of a physical premise” ([0018] of the published US20190338976), “the energy management engine 624 can compare an outdoor temperature for each hour during the day” ([0117] of the published US20190338976), “Energy management engine 624 of building equipment management platform 620 can identify one or more of the building equipment devices of physical premise that a user is interested in predicting the respective energy consumption. Energy management engine 624 may identify the one or more of the building equipment devices by using information, provided by the user through communications interface 602 (e.g., from client device 548) or directly through building equipment management platform 620, that 
Applicant's arguments with respect to the grounds of rejection of claims based on 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



In regards to claims 1, 8 and 15, using claim 8 as an illustrative example, claim 8 recites “identify one of a plurality of building equipment devices of a physical premise”, “compare a predefined setpoint with at least one of the plurality of weather conditions for each of a plurality of subunits of the first time period” and “predict, based on the first set of data and the adjusted first occupancy schedule, a first value indicating energy consumption of the building equipment device for a second period of time”. Under Step 2A, Prong One, the claims are directed to an abstract idea because it is a mental process. The limitations of “identify one of a plurality of building equipment devices of a physical premise”, “compare a predefined setpoint with at least one of the plurality of weather conditions for each of a plurality of subunits of the first time period” and “predict, based on the first set of data and the adjusted first occupancy schedule, a first value indicating energy consumption of the building equipment device for a second period of time” is a mental process. As described in the specification [0018], [0117] and [0116] of the published document US20190338976 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. Claim 8 recites “the building equipment device configured to serve at least a first portion of the physical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. At step 2B, the evaluation of insignificant extra solution activity takes into account whether or not the insignificant extra solution activity is well-known. The “field of use” do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d)-receiving or transmitting data over a network). The data gathering is an element found by the courts to be well-understood, routine and conventional activity [see MPEP 2106.05 (d) (II), iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93]. Additionally, the displaying limitation is an element recognized to be well understood routine and conventional [See MPEP 2106.05 (f);] Furthermore, as explained 
Wu et al. (US20150025693) discloses adjusting an operating schedule based on comparison of temperatures..
Seo et al. (US20190011146) discloses setting a control section which is a time section for controlling a set temperature in a certain space; collecting user set temperature information according to weather information for each control section, and predicted weather information; determining set temperature control information for each of the control sections on the basis of the collected set temperature information; and controlling the set temperature in the certain space on the basis of the set temperature control information determined for each of the control sections and the predicted weather information.

Steinberg (US20110290893) discloses changing setpoint (i.e. adjusting schedules) based on temperature comparison.
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claims 1 a method claim corresponds to the device claim 8, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Claims 15 is a CRM claim corresponds to the device claim 8, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Dependent claims 2-4, 6-7, 9-11, 13-14, 16 and 18-20 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-4, 6-11, 13-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1, 8 and 15 recites “adjusting the first occupancy schedule by causing subunits of the first time period with weather conditions that exceed the predefined setpoint to be associated with a first operation state for the building equipment device and subunits of the first time period with weather conditions that do not exceed the predefined setpoint to be associated with a second operation state for the building equipment device”. The most relevant portions in the specification are “The energy management engine 624 can adjust the first occupancy schedule based on comparing a predefined setpoint with at least one of the plurality of weather conditions for each of a plurality of subunits of the first period of time. The energy management engine 624 can calculate, based on the adjusted first occupancy schedule and the plurality of specifications of the building equipment device, energy consumption of the building equipment device for the second period of time. Continuing with the above example where the building equipment device is a chiller, assuming that the first period of time spans over a particular day, the energy management engine 624 can compare an outdoor temperature for each hour during the day. If the energy management engine 624 determines that the outdoor temperature, for a particular hour, exceed the predefined setpoint to be associated with a first operation state for the building equipment device and subunits of the first time period with weather conditions that do not exceed the predefined setpoint to be associated with a second operation state for the building equipment device” as claimed in independent claims 1, 8 and 15. 
Claims 2-4, 6-7, 9-11, 13-14, 16 and 18-20, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190024928 to Li et al. (hereinafter “Li”), in view of US20190011146 to Set et al. (hereinafter “Seo”).

As per claim 8, Li discloses a computing device (Li, see Fig. 1) comprising: a memory (Li, Fig. 1 element 102), and one or more processor circuits operatively coupled to the memory (Li, Fig. 1 element 106), the one or more processor circuits configured to: identify one of a plurality of building equipment devices, the building equipment device configured to serve at least a first portion of the physical premise (Li, see abstract for the building equipment device configured to serve at least a first portion of the physical premise, see [0037] and [0046] for identify one of a plurality of building equipment devices), retrieve a first set of data including a plurality of specifications of the building equipment device (Li, see [0010]-[0011], [0023] and [0053] for retrieving a 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Seo into the device of Li. The modification would be obvious because one of the ordinary skill in the art would want to determine the setting temperature control information reflecting the outdoor temperature and also control the indoor temperature in consideration of the outdoor temperature, thus increasing user's convenience and energy efficiency (Seo, [0050]).

Claim 1 is a method claim corresponding to the device claim 8, it is therefore rejected under similar reasons set forth in the rejection of claim 8.

Claim 15 is a CRM claim corresponding to the device claim 8, it is therefore rejected under similar reasons set forth in the rejection of claim 8.

As per claim 9, the rejection of claim 8 is incorporated, Li further discloses wherein the plurality of building equipment devices each includes a heating, ventilation, and air conditioning (HVAC) equipment device (Li, see [0006] and [0037]).

Claim 2 is a method claim corresponding to the device claim 9, it is therefore rejected under similar reasons set forth in the rejection of claim 9.

Claim 16 is a CRM claim corresponding to the device claim 9, it is therefore rejected under similar reasons set forth in the rejection of claim 9.

As per claim 10, the rejection of claim 8 is incorporated, Li further discloses where the one or more processor are further configured to communicate with a data source provider to retrieve the plurality of specifications of the building equipment device, the plurality of specifications including at least one of: a type of the building equipment device (Li, see Fig. 3, [0005], [0010] and [0053]).



Claim 19 is a CRM claim corresponding to the device claim 10, it is therefore rejected under similar reasons set forth in the rejection of claim 10.

As per claim 13, the rejection of claim 8 is incorporated, Li further discloses where the one or more processor circuits are further configured to: predict, based on the first value and responsive to communicating with a data source provider, a second value indicating an energy cost; and display, through the user interface, the predicted energy cost (Li, see [0015], [0019] and [0047]).

Claim 6 is a method claim corresponding to the device claim 13, it is therefore rejected under similar reasons set forth in the rejection of claim 13.

Claim 18 is a CRM claim corresponding to the device claim 13, it is therefore rejected under similar reasons set forth in the rejection of claim 13.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Seo, in view of US 20100025483 to Hoeynck et al. (hereinafter “Hoeynck”).

As per claim 11, the rejection of claim 8 is incorporated, the combination of Li and Seo does not explicitly disclose the second set of data further includes a second 
However, Hoeynck in an analogous art discloses the second set of data further includes a second occupancy schedule of a second portion of the physical premise for the first period of time (Hoeynck, see abstract, [0011]-[0012], [0036] and [0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hoeynck into the combination of Li and Seo. The modification would be obvious because one of the ordinary skill in the art would want to operate appliances in a cost efficient way that does not significantly sacrifice comfort and/or convenience for occupants of building (Hoeynck, see [0055]).

Claim 4 is a method claim corresponding to the device claim 11, it is therefore rejected under similar reasons set forth in the rejection of claim 11.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Seo, in view of US20150198962 to Shiel.

As per claim 14, the rejection of claim 8 is incorporated, the combination of Li and Seo does not explicitly disclose wherein a time duration of the second period of time is either equal or greater than a time duration of the first period of time. However, Shiel in an analogous art discloses wherein a time duration of the second period of time is either equal or greater than a time duration of the first period of time (Shiel, see Fig. 1 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shiel into the combination of Li and Seo. The modification would be obvious because one of the ordinary skill in the art would want to improve building energy efficiency (Shiel, see [0035]).

Claim 7 is a method claim corresponding to the device claim 14, it is therefore rejected under similar reasons set forth in the rejection of claim 14.

Claim 20 is a CRM claim corresponding to the device 14, it is therefore rejected under similar reasons set forth in the rejection of claim 14.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JASON LIN/
Primary Examiner, Art Unit 2117